UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Dynamic Bond Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 86.7% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - 6.0% Bertelsmann SE & Co., Jr. Sub. Notes EUR 3.50 4/23/75 200,000 b 217,107 CPUK Finance, Sr. Scd. Notes GBP 2.67 2/28/42 200,000 273,704 Daimler Finance North America, Gtd. Notes 1.88 1/11/18 150,000 151,310 DISH DBS, Gtd. Notes 4.63 7/15/17 140,000 143,500 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 98,000 137,663 Fiat Chrysler Finance Europe, Gtd. Notes EUR 7.00 3/23/17 100,000 116,434 InterContinental Hotels Group, Gtd. Notes GBP 6.00 12/9/16 98,000 131,910 Motability Operations Group, Gtd. Notes GBP 5.25 9/28/16 55,000 73,363 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 100,000 121,057 New Look Secured Issuer, Sr. Scd. Bonds GBP 6.50 7/1/22 100,000 125,463 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 5.25 11/4/19 1,000,000 121,012 Unitymedia Hessen, Sr. Scd. Bonds EUR 4.00 1/15/25 115,000 134,196 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 127,154 Virgin Media Finance, Gtd. Notes EUR 4.50 1/15/25 100,000 113,491 Consumer Staples - 3.3% Anheuser-Busch InBev, Gtd. Notes GBP 6.50 6/23/17 110,000 152,869 Anheuser-Busch InBev, Gtd. Notes EUR 0.88 3/17/22 110,000 127,176 Anheuser-Busch InBev Finance, Gtd. Notes 1.90 2/1/19 130,000 132,193 Coca-Cola European Partners, Gtd. Bonds EUR 0.75 2/24/22 110,000 125,910 Constellation Brands, Gtd. Notes 7.25 5/15/17 130,000 135,525 Fomento Economico Mexicano SAB de CV, Sr. Unscd. Bonds EUR 1.75 3/20/23 107,000 126,356 PepsiCo, Sr. Unscd. Notes 0.93 7/17/17 218,000 b 218,099 Smithfield Foods, Sr. Unscd. Notes 7.75 7/1/17 70,000 73,500 Energy - 1.1% BP Capital Markets, Gtd. Notes GBP 4.33 12/10/18 100,000 143,421 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 86.7% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 1.1% (continued) Shell International Finance, Gtd. Notes 1.08 5/11/20 187,000 b 184,768 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,100 Financials - 21.0% Abbey National Treasury Services, Covered Notes GBP 0.82 1/20/17 100,000 b 132,403 Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 118,299 Aquarius & Investments, Jr. Sub. Notes 8.25 9/29/49 200,000 b 215,875 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 35,436 53,874 Banca Carige, Govt. Gtd. Bonds EUR 6.75 3/20/17 200,000 232,894 Banca Monte dei Paschi di Siena, Govt. Gtd. Bonds EUR 3.50 3/20/17 200,000 227,978 Bank of England Euro Note, Sr. Unscd. Notes 1.25 3/14/19 260,000 262,047 Barclays Bank, Sub. Notes EUR 6.00 1/23/18 90,000 108,480 BNG Bank, Sr. Unscd. Notes 0.91 5/15/18 200,000 b 200,639 Citigroup, Sub. Notes 5.50 9/13/25 160,000 182,520 Close Brothers Finance, Gtd. Notes GBP 3.88 6/27/21 100,000 145,312 Commonwealth Bank of Australia, Covered Bonds 2.13 7/22/20 250,000 255,732 Coventry Building Society, Covered Bonds GBP 0.88 3/17/20 100,000 b 131,706 Coventry Building Society, Sr. Unscd. Notes EUR 2.50 11/18/20 200,000 237,740 Danske Bank, Sub. Notes GBP 5.38 9/29/21 90,000 b 123,951 Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 250,000 254,835 DNB Bank, Sub. Notes EUR 4.75 3/8/22 200,000 b 229,261 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 45,000 b 68,501 HSBC Holdings, Sub. Notes GBP 6.38 10/18/22 150,000 b 207,274 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 250,000 189,095 Lloyds Bank, Govt. Gtd. Notes GBP 1.50 5/2/17 100,000 133,425 Lloyds Bank, Sub. Notes 9.88 12/16/21 185,000 b 190,818 Lloyds Bank, Sub. Notes AUD 13.00 12/19/21 65,000 b 51,244 Mitchells & Butlers Finance, Asset-Backed Bonds, Ser. B2 GBP 6.01 12/15/30 40,039 62,768 Nationwide Building Society, Covered Bonds GBP 0.72 7/17/17 100,000 b 132,351 Coupon Maturity Principal Bonds and Notes - 86.7% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 21.0% (continued) Nationwide Building Society, Jr. Sub. Notes GBP 6.88 12/29/49 100,000 b 127,774 New Red Finance, Scd. Notes 6.00 4/1/22 104,000 c 109,330 Royal Bank of Canada, Covered Bonds 2.00 10/1/18 125,000 127,158 Royal Bank of Canada, Covered Bonds 1.88 7/22/16 250,000 252,875 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 250,000 b 261,532 Royal Bank of Scotland, Sub. Notes EUR 10.50 3/16/22 100,000 b 118,784 RSA Insurance Group, Gtd. Notes GBP 9.38 5/20/39 50,000 b 78,178 Santander UK, Sub. Notes GBP 9.63 10/30/23 50,000 b 76,498 Silverback Finance, Sr. Scd. Bonds EUR 3.13 2/25/37 213,089 236,430 Silverstone Master Issuer, Mortgage Backed Notes, Ser. A3 GBP 5.06 1/21/55 100,000 b 133,830 SLM Student Loan Trust, Ser. 2003-10, Asset-Backed Notes GBP 1.12 12/15/39 100,000 b 109,516 Societe Generale, Jr. Sub. Notes EUR 6.75 4/7/49 200,000 b 220,527 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 98,045 130,037 UBS, Sub. Notes EUR 4.75 2/12/26 135,000 b 162,289 UNITE USAF II, Sr. Scd. Notes GBP 3.37 6/30/28 100,000 145,778 Vonovia Finance, Gtd. Notes EUR 1.50 3/31/25 134,000 161,394 Westpac Banking, Covered Notes 1.38 5/30/18 330,000 330,818 Foreign/Governmental - 26.8% Abu Dhabi Government, Sr. Unscd. Notes 2.13 5/3/21 200,000 203,083 Asian Development Bank, Sr. Unscd. Notes 0.67 7/10/19 165,000 b 164,521 Belarusian Government, Sr. Unscd. Notes 8.95 1/26/18 130,000 136,708 Caisse des Depots et Consignations, Sr. Unscd. Notes 1.25 5/17/19 200,000 200,664 Colombian Government, Bonds COP 7.75 9/18/30 762,800,000 c 249,998 Costa Rican Government, Sr. Unscd. Notes 4.25 1/26/23 200,000 195,500 Council of Europe Development Bank, Sr. Unscd. Notes 1.13 5/31/18 280,000 281,128 Czech Republic Government, Bonds CZK 2.40 9/17/25 7,270,000 359,038 Dutch Government, Sr. Unscd. Bonds 1.00 2/24/17 150,000 150,269 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 230,000 27,881 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 86.7% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 26.8% (continued) FADE, Govt. Gtd. Bonds EUR 0.85 9/17/19 300,000 343,773 FMS Wertmanagement, Govt. Gtd. Notes 0.63 1/30/17 210,000 209,910 French Development Agency, Unscd. Bonds 1.13 10/3/16 120,000 120,092 Hungarian Government, Bonds HUF 2.50 10/27/21 90,140,000 330,751 Indonesian Government, Sr. Unscd. Bonds 8.50 10/12/35 100,000 150,900 International Bank for Reconstruction & Development, Sr. Unscd. Bonds 0.91 2/11/21 250,000 b 250,540 International Bank for Reconstruction & Development, Sr. Unscd. Notes 0.88 4/17/17 280,000 280,398 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 4.63 2/26/19 350,000 266,495 Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 99,000 b 95,040 KFW, Govt. Gtd. Notes NOK 3.38 8/18/17 300,000 36,491 KFW, Govt. Gtd. Notes NZD 3.75 6/14/18 100,000 73,795 Kommunalbanken, Sr. Unscd. Notes 0.89 5/2/19 190,000 b 189,929 Kommunekredit, Sr. Unscd. Notes 1.63 6/1/21 250,000 253,258 Mexican Government, Bonds MXN 8.50 12/13/18 5,770,000 329,342 Mexican Government, Sr. Unscd. Notes 4.13 1/21/26 240,000 261,240 Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 300,000 362,234 Netherlands Development Finance Company, Sr. Unscd. Notes 0.84 10/21/19 125,000 b 124,259 New Zealand Government, Unscd. Bonds NZD 5.00 3/15/19 270,000 207,891 Nordic Investment Bank, Sr. Unscd. Notes NZD 4.13 3/16/17 150,000 109,447 Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 150,000 186,274 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 100,000 c 134,406 Province of British Columbia Canada, Sr. Unscd. Notes EUR 0.88 10/8/25 328,000 386,639 Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 230,000 270,641 Swedish Export Credit, Sub. Notes 2.88 11/14/23 200,000 b,c 201,274 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 695,000 691,295 United Kingdom Gilt, Bonds GBP 1.75 9/7/22 360,000 515,783 Coupon Maturity Principal Bonds and Notes - 86.7% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 26.8% (continued) United Kingdom Gilt, Unscd. Bonds, Ser. 3MO CNY 2.70 10/21/17 1,000,000 149,452 Vietnam Government, Sr. Unscd. Bonds 6.75 1/29/20 300,000 337,984 Health Care - 1.0% Roche Holdings, Gtd. Notes 0.72 9/29/17 200,000 b 199,811 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.88 3/31/27 100,000 118,797 Industrials - 1.9% AA Bond Co., Sr. Scd. Notes GBP 4.25 7/31/43 100,000 140,118 Firstgroup, Gtd. Bonds GBP 8.13 9/19/18 90,000 134,853 General Electric Capital, Sr. Unscd. Bonds 5.63 9/15/17 100,000 105,290 General Electric Capital, Sr. Unscd. Notes GBP 6.44 11/15/22 39,140 59,109 Hanson, Gtd. Notes 6.13 8/15/16 30,000 30,066 RAC, Sr. Scd. Notes GBP 4.57 5/6/23 110,000 157,580 Information Technology - .5% Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 100,000 c 107,483 Western Digital, Gtd. Notes 10.50 4/1/24 60,000 c 67,800 Materials - .2% Beverage Packaging Holdings II, Gtd. Notes 5.63 12/15/16 50,000 c Telecommunication Services - 4.4% Altice, Gtd. Bonds EUR 6.25 2/15/25 100,000 104,382 British Telecommunications, Sr. Unscd. Bonds GBP 5.75 12/7/28 120,000 222,232 British Telecommunications, Sr. Unscd. Notes GBP 8.50 12/7/16 130,000 176,510 Frontier Communications, Sr. Unscd. Notes 8.25 4/15/17 100,000 104,875 Orange, Jr. Sub. Notes EUR 4.00 10/29/49 100,000 b 119,414 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 80,000 81,600 Sprint Communications, Sr. Unscd. Notes 6.00 12/1/16 63,000 63,709 Telefonica Europe, Gtd. Bonds EUR 4.20 12/29/49 100,000 b 114,246 Verizon Communications, Sr. Unscd. Notes 2.63 8/15/26 250,000 250,490 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 86.7% (continued) Rate (%) Date Amount ($) a Value ($) Telecommunication Services - 4.4% (continued) Vodafone Group, Sr. Unscd. Notes 1.63 3/20/17 225,000 225,677 U.S. Government Securities - 18.0% U.S. Treasury Inflation Protected Securities, Bonds 2.13 2/15/41 658,002 d 892,500 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 635,875 d 647,388 U.S. Treasury Notes 1.00 10/31/16 550,000 550,998 U.S. Treasury Notes 0.88 2/28/17 1,215,000 1,217,955 U.S. Treasury Notes 1.25 11/30/18 400,000 405,109 U.S. Treasury Notes 3.50 5/15/20 1,350,000 1,480,887 U.S. Treasury Notes 2.00 2/15/25 725,000 759,962 Utilities - 2.5% Centrica, Sr. Unscd. Notes GBP 5.50 10/24/16 100,000 133,752 E.ON International Finance, Gtd. Notes GBP 6.00 10/30/19 50,000 76,601 Electricite de France, Sr. Unscd. Notes EUR 2.75 3/10/23 100,000 130,224 NET4GAS, Sr. Unscd. Notes EUR 2.50 7/28/21 100,000 119,435 Severn Trent Utilities Finance, Gtd. Notes GBP 6.00 1/22/18 75,000 106,785 Southern Gas Networks, Sr. Unscd. Notes GBP 5.13 11/2/18 100,000 144,860 SPP Infrastructure Financing, Gtd. Bonds EUR 2.63 2/12/25 100,000 123,684 Total Bonds and Notes (cost $28,948,281) Common Stocks - 2.7% Shares Value ($) Exchange-Traded Funds - 2.7% iShares JP Morgan USD Emerging Markets Bond Fund 3,700 429,903 SPDR Barclays Emerging Markets Local Bond ETF 16,030 e 450,283 Total Common Stocks (cost $856,051) Other Investment - 16.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,521,645) 5,521,645 f Total Investments (cost $35,325,977) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CNY—Chinese Yuan Renminbi COP—Colombian Peso EUR—Euro GBP—British Pound HUF—Hungarian Forint MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $920,353 or 2.79% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Non-income producing security. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 41.9 Foreign/Governmental 26.8 U.S. Government Securities 18.0 Money Market Investment 16.7 Exchange-Traded Funds 2.7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Dynamic Bond Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds † - 13,843,496 - Exchange-Traded Funds 880,186 - - Foreign Government - 8,838,323 - Mutual Funds 5,521,645 - - U.S. Treasury - 5,954,799 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 455,777 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (174,426 ) - ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. NOTES For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank Australian Dollar, Expiring 8/16/2016 236,000 176,037 179,236 3,199 Euro, Expiring 8/1/2016 226,808 251,432 253,572 2,140 Japanese Yen, Expiring 8/16/2016 835,544 7,673 8,194 521 JP Morgan Chase Bank Australian Dollar, Expiring 8/16/2016 247,332 185,115 187,843 2,728 Royal Bank of Scotland Chilean Peso, Expiring 8/16/2016 211,840,000 319,811 322,989 3,178 Danish Krone, Expiring 8/16/2016 415,603 61,456 62,508 1,052 Indian Rupee, Expiring 8/16/2016 17,901,000 265,495 266,407 912 New Zealand Dollar, Expiring 8/16/2016 151,760 102,320 109,506 7,186 Polish Zolty, Expiring 8/16/2016 389,400 100,342 99,875 (467 ) State Street Australian Dollar, Expiring 8/16/2016 241,540 180,718 183,443 2,725 British Pound, Expiring 8/1/2016 384,420 505,008 508,761 3,753 Mexican New Peso, Expiring 8/1/2016 1,621,748 86,131 86,493 362 Singapore Dollar, Expiring 8/16/2016 1,697 1,238 1,265 27 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) UBS Danish Krone, Expiring 8/16/2016 1,732,932 267,084 260,638 (6,446 ) Indian Rupee, Expiring 8/16/2016 25,029,000 371,275 372,488 1,213 Swedish Krona, Expiring 8/16/2016 4,414,120 525,378 516,297 (9,081 ) Sales: Barclays Bank British Pound, Expiring 8/16/2016 70,000 91,819 92,667 (848 ) Euro, Expiring 8/16/2016 226,808 251,579 253,749 (2,170 ) Hungarian Forint, Expiring 8/16/2016 34,079,409 119,377 122,493 (3,116 ) New Zealand Dollar, Expiring 8/16/2016 402,000 285,479 290,072 (4,593 ) Turkish Lira, Expiring 8/16/2016 1,127,000 375,507 375,625 (118 ) JP Morgan Chase Bank British Pound, Expiring 8/16/2016 577,481 786,655 764,474 22,181 Euro, Expiring 8/16/2016 857,271 952,939 959,101 (6,162 ) Hungarian Forint, Expiring 8/16/2016 36,508,092 129,592 131,223 (1,631 ) New Zealand Dollar, Expiring 8/16/2016 157,000 110,538 113,287 (2,749 ) Norwegian Krone, Expiring 8/16/2016 569,000 69,220 67,443 1,777 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Turkish Lira, Expiring 8/16/2016 809,000 269,417 269,637 (220 ) Royal Bank of Scotland British Pound, Expiring 8/16/2016 2,537,991 3,639,608 3,359,813 279,795 Czech Koruna, Expiring 8/16/2016 8,761,932 363,506 362,648 858 Euro, Expiring 8/16/2016 3,988,100 4,540,066 4,461,822 78,244 Mexican New Peso, Expiring 8/16/2016 4,554,000 243,262 242,409 853 New Zealand Dollar, Expiring 8/16/2016 1,681,998 1,129,321 1,213,684 (84,363 ) South African Rand, Expiring 8/16/2016 7,868,000 519,945 564,668 (44,723 ) State Street British Pound, Expiring 8/16/2016 384,420 505,117 508,898 (3,781 ) Euro, Expiring 8/16/2016 706,295 791,757 790,191 1,566 Hungarian Forint, Expiring 8/16/2016 21,869,466 77,718 78,606 (888 ) Mexican New Peso, Expiring 8/16/2016 1,647,899 87,396 87,718 (322 ) Polish Zolty, Expiring 8/16/2016 359,692 92,321 92,255 66 South African Rand, Expiring 8/16/2016 1,358,000 94,713 97,461 (2,748 ) NOTES Forward Foreign currency Unrealized exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) UBS British Pound, Expiring 8/16/2016 678,873 925,058 898,697 26,361 Chinese Yuan Renminbi, Expiring 8/16/2016 1,078,000 164,130 161,892 2,238 Euro, Expiring 8/16/2016 605,348 690,095 677,253 12,842 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At July 31, 2016, accumulated net unrealized depreciation on investments was $287,528, consisting of $423,548 gross unrealized appreciation and $711,076 gross unrealized depreciation At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund July 31, 2016 (Unaudited) Principal Bonds and Notes - 32.1% Amount ($) a Value ($) Australia - 7.4% Australian Government, Sr. Unscd. Bonds, Ser. 144, 3.75%, 4/21/37 AUD 27,709,000 25,649,524 Australian Government, Sr. Unscd. Bonds, Ser. 147, 3.25%, 6/21/39 AUD 30,022,000 25,783,036 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1, 2.75%, 11/20/25 AUD 6,226,300 b 7,145,615 Treasury Corp. of Victoria, Govt. Gtd. Notes, 5.50%, 11/17/26 AUD 21,364,000 21,250,124 Brazil - .0% Petrobras Global Finance, Gtd. Notes, 6.75%, 1/27/41 71,000 France - .4% Altice, Gtd. Bonds, 6.25%, 2/15/25 EUR 1,462,000 1,526,065 SFR Group, Sr. Scd. Bonds, 5.63%, 5/15/24 EUR 2,685,000 3,066,384 New Zealand - 2.1% New Zealand Government, Sr. Unscd. Bonds, Ser. 0427, 4.50%, 4/15/27 NZD 11,291,000 9,942,540 New Zealand Government, Sr. Unscd. Bonds, Ser. 0925, 2.00%, 9/20/25 NZD 4,185,000 c 3,292,113 New Zealand Government, Sr. Unscd. Bonds, Ser. 521, 6.00%, 5/15/21 NZD 10,587,000 9,084,921 United Kingdom - 1.7% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8, 3.67%, 7/30/24 GBP 151,000 d 391,901 Arqiva Broadcast Finance, Sr. Scd. Notes, 9.50%, 3/31/20 GBP 1,253,000 1,799,239 British Telecommunications, Sr. Unscd. Notes, 3.50%, 4/25/25 GBP 287,000 d 771,838 Centrica, Jr. Sub. Bonds, 5.25%, 4/10/75 GBP 982,000 e 1,319,124 Centrica, Jr. Sub. Bonds, 3.00%, 4/10/76 EUR 1,253,000 e 1,365,629 CPUK Finance, Scd. Notes, 7.00%, 2/28/42 GBP 212,000 298,210 Dwr Cymru Financing, Asset Backed Notes, 1.86%, 3/31/48 GBP 150,000 d 375,842 High Speed Rail Finance 1, Sr. Scd. Notes, 1.57%, 11/1/38 GBP 268,000 d 513,855 National Grid Electricity Transmission, Insured Bonds, 2.98%, 7/8/18 GBP 667,000 d 1,425,523 National Grid Gas, Gtd. Bonds, 4.19%, 12/14/22 GBP 745,000 d 2,018,974 Network Rail Infrastructure Finance, Govt. Gtd. Notes, Ser. RPI, 1.75%, 11/22/27 GBP 865,000 d 2,008,450 Scotland Gas Networks, Insured Notes, Ser. A2S, 2.13%, 10/21/22 GBP 300,000 d 636,110 TESCO, Sr. Unscd. Notes, 4.00%, 9/8/16 GBP 578,000 d 1,181,909 TESCO, Sr. Unscd. Notes, 6.13%, 2/24/22 GBP 672,000 1,005,384 TESCO, Sr. Unscd. Notes, 3.32%, 11/5/25 GBP 245,000 d 557,686 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 32.1% (continued) Amount ($) a Value ($) United Kingdom - 1.7% (continued) Tesco Property Finance 3, Mortgage Backed Bonds, 5.74%, 4/13/40 GBP 2,264,844 3,003,859 United States - 20.5% Sprint, Gtd. Notes, 7.88%, 9/15/23 3,353,000 3,078,490 Sprint, Gtd. Notes, 7.13%, 6/15/24 2,130,000 1,906,350 Sprint Capital, Gtd. Notes, 8.75%, 3/15/32 4,363,000 4,123,035 Sprint Communications, Sr. Unscd. Debs., 9.25%, 4/15/22 404,000 412,080 Sprint Communications, Sr. Unscd. Notes, 6.00%, 12/1/16 2,459,000 2,486,664 U.S. Treasury Bonds, 3.00%, 5/15/45 34,548,700 40,636,561 U.S. Treasury Bonds, 3.00%, 11/15/45 33,647,600 39,604,941 U.S. Treasury Notes, 1.00%, 12/31/17 17,219,100 17,309,569 U.S. Treasury Notes, 1.50%, 8/31/18 36,586,800 37,212,764 U.S. Treasury Notes, 0.88%, 4/15/19 12,395,700 12,443,399 U.S. Treasury Notes, 1.75%, 12/31/20 27,597,900 28,512,080 U.S. Treasury Notes, 2.00%, 2/15/25 30,345,100 31,808,432 Western Digital, Gtd. Notes, 10.50%, 4/1/24 1,520,000 f 1,717,600 Total Bonds and Notes (cost $329,206,409) Common Stocks - 53.8% Shares Value ($) Australia - 1.6% Dexus Property Group 1,115,600 8,282,983 Newcrest Mining 476,040 g 9,044,138 Canada - 5.4% Agnico-Eagle Mines 51,677 3,007,252 Alacer Gold 943,161 g 2,405,489 Alamos Gold 277,567 2,591,462 Barrick Gold 419,358 9,167,166 Centerra Gold 395,607 2,333,071 Detour Gold 159,458 g 4,169,491 Eldorado Gold 708,341 2,902,481 IAMGOLD 1,016,066 g 5,245,115 Kinross Gold 701,997 g 3,629,211 New Gold 969,731 g 5,035,635 OceanaGold 776,825 2,808,267 Primero Mining 875,184 g 1,990,806 Silver Wheaton 482,011 13,456,363 Denmark - .1% DONG Energy 30,296 f France - 1.7% Vivendi 952,768 Germany - 3.6% Bayer 150,836 16,226,105 Brenntag 81,485 4,045,781 Infineon Technologies 230,657 3,816,562 LEG Immobilien 27,498 g 2,760,406 SAP 44,991 3,944,037 Common Stocks - 53.8% (continued) Shares Value ($) Germany - 3.6% (continued) Telefonica Deutschland Holding 1,868,984 7,626,800 Ireland - .3% CRH 99,566 Israel - 1.5% Teva Pharmaceutical Industries, ADR 302,265 Japan - 2.9% Japan Tobacco 570,500 22,504,655 Skylark 396,600 5,309,508 Topcon 307,500 2,995,590 Mexico - .3% Fresnillo 137,083 Netherlands - 3.2% RELX 598,912 10,830,568 Wolters Kluwer 554,288 23,316,100 New Zealand - .6% Spark New Zealand 2,291,456 South Africa - .3% Gold Fields 585,484 South Korea - .3% Samsung SDI 38,074 Switzerland - 3.3% Adecco Group 22,036 1,209,570 Novartis 208,630 17,285,379 Roche Holding 68,953 17,608,200 United Kingdom - 9.9% BAE Systems 689,834 4,875,216 British American Tobacco 82,939 5,295,649 Centrica 5,766,922 18,401,335 Cobham 3,438,420 7,786,046 Dixons Carphone 1,102,552 5,099,814 GlaxoSmithKline 722,555 16,141,779 National Grid 1,082,342 15,513,187 Randgold Resources 24,674 2,898,117 United Utilities Group 1,045,593 14,073,161 Vodafone Group 2,503,544 7,605,724 Wolseley 158,713 8,840,961 United States - 18.8% Abbott Laboratories 282,341 12,634,760 Accenture, Cl. A 165,549 18,675,583 CA 366,393 12,695,517 CMS Energy 585,046 26,432,378 Cognizant Technology Solutions, Cl. A 63,807 g 3,668,264 Dollar General 65,340 6,190,312 Dun & Bradstreet 31,168 4,028,464 Eversource Energy 329,561 19,276,023 Merck & Co. 270,856 15,888,413 Microsoft 443,333 25,128,114 PowerShares DB Gold Fund 483,408 g,h 21,327,961 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 53.8% (continued) Shares Value ($) United States - 18.8% (continued) Procter & Gamble 104,451 8,939,961 Reynolds American 224,140 11,220,448 Sysco 142,659 7,388,310 Trimble Navigation 156,446 g 4,136,432 Walgreens Boots Alliance 65,392 5,182,316 Total Common Stocks (cost $515,754,600) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Put Options Euro-Bund, August 2016 @ EUR 162 (cost $184,704) 253 Principal Short-Term Investments - 7.6% Amount ($) Value ($) U.S. Government Securities U.S. Treasury Bills, 0.12%, 9/22/16 18,847,000 18,840,912 U.S. Treasury Bills, 0.33%, 12/8/16 62,636,600 62,572,836 Total Short-Term Investments (cost $81,402,249) Other Investment - 5.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $53,935,039) 53,935,039 i Total Investments (cost $980,483,001) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar EUR—Euro GBP—British Pound NZD—New Zealand Dollar b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. d Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. e Variable rate security—rate shown is the interest rate in effect at period end. f Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $2,951,560 or .27% of net assets. g Non-income producing security. h Investment in non-controlled affiliates (cost $20,987,665). i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government Securities 19.2 Short-Term/Money Market Investments 12.6 Foreign/Governmental 9.5 Health Care 9.2 Basic Materials 9.1 Utilities 8.8 Consumer Services 8.0 Industrials 4.8 Technology 4.5 Consumer Goods 4.4 Corporate Bonds 3.4 Exchange-Traded Funds 2.0 Telecommunication 2.0 Financials 1.0 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES Dreyfus Global Real Return Fund July 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) at Contracts Contracts ($) Expiration 07/31/2016 ($) Financial Futures Short FTSE 100 195 (17,230,248) September 2016 (309,638 ) Standard & Poor's 500 477 (258,557,850) September 2016 (8,929,326 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 1 - Level 2 - Other Level 3 -Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 37,048,776 - Equity Securities –Domestic Common Stocks † 206,823,639 - - Equity Securities –Foreign Common Stocks † 353,144,558 - - Exchange –Traded Funds 21,327,961 - - Foreign Government - 102,147,873 - Mutual Funds 53,935,039 - - U.S. Treasury - 288,941,494 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 1,478,230 - Options Purchased 2,829 - - Liabilities ($) Other Financial Instruments: Financial Futures †† (9,238,964 ) - - ) Forward Foreign Currency Exchange Contracts †† - (12,232,872 ) - ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. NOTES For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. NOTES The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank Israeli Shekel Expiring 8/16/2016 1,544,620 403,340 405,169 1,829 JP Morgan Chase Bank Australian Dollar, Expiring 9/20/2016 757,949 578,146 574,988 (3,158 ) Canadian Dollar, Expiring 8/16/2016 4,624,626 3,538,541 3,542,461 3,920 Israeli Shekel Expiring 8/16/2016 1,446,817 375,855 379,515 3,660 New Zealand Dollar, Expiring 8/16/2016 2,500,440 1,681,364 1,804,249 122,885 Swiss Franc, Expiring 8/2/2016 1,944 1,989 2,006 17 Royal Bank of Scotland Israeli Shekel Expiring 8/16/2016 1,056,618 275,309 277,161 1,852 State Street British Pound, Expiring 10/14/2016 694,314 899,633 920,147 20,514 Japanese Yen, Expiring 9/20/2016 1,001,435,070 9,326,558 9,835,010 508,452 UBS Australian Dollar, Expiring 9/20/2016 1,628,258 1,215,116 1,235,213 20,097 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) UBS (continued) Euro, Expiring 10/14/2016 3,149,330 3,483,602 3,532,740 49,138 Sales: Barclays Bank British Pound, Expiring 10/14/2016 545,081 720,017 722,375 (2,358 ) Canadian Dollar, Expiring 8/16/2016 2,850,689 2,201,175 2,183,626 17,549 JP Morgan Chase Bank Australian Dollar, Expiring 9/20/2016 17,472,118 13,049,084 13,254,529 (205,445 ) Canadian Dollar, Expiring 8/16/2016 12,515,279 9,621,293 9,586,698 34,595 New Zealand Dollar, Expiring 8/16/2016 47,677,823 32,782,893 34,403,015 (1,620,122 ) South African Rand, Expiring 10/14/2016 44,294,227 2,989,765 3,141,965 (152,200 ) Royal Bank of Scotland Australian Dollar, Expiring 9/20/2016 33,700,392 24,695,717 25,565,466 (869,749 ) British Pound, Expiring 10/14/2016 109,434,900 142,172,132 145,029,688 (2,857,556 ) Euro, Expiring 8/1/2016 543 603 607 (4 ) 10/14/2016 105,068,572 116,856,319 117,859,999 (1,003,680 ) Israeli Shekel Expiring 8/16/2016 4,048,055 1,076,025 1,061,845 14,180 New Zealand Dollar, Expiring 8/16/2016 66,772,698 45,260,330 48,181,355 (2,921,025 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Royal Bank of Scotland (continued) South Korean Won, Expiring 8/16/2016 3,317,432,855 2,859,597 2,961,184 (101,587 ) State Street Australian Dollar, Expiring 9/20/2016 19,376,344 14,410,953 14,699,095 (288,142 ) Canadian Dollar, Expiring 8/16/2016 54,459,993 42,284,537 41,716,327 568,210 Euro, Expiring 10/14/2016 840,118 931,089 942,397 (11,308 ) Japanese Yen, Expiring 9/20/2016 3,382,734,534 32,919,428 33,221,554 (302,126 ) New Zealand Dollar, Expiring 8/16/2016 5,186,647 3,682,580 3,742,543 (59,963 ) UBS Australian Dollar, Expiring 9/20/2016 95,614,339 70,952,592 72,534,026 (1,581,434 ) British Pound, Expiring 10/14/2016 18,051,188 23,748,707 23,922,516 (173,809 ) Canadian Dollar, Expiring 8/16/2016 13,472,532 10,413,610 10,319,952 93,658 Euro, Expiring 10/14/2016 5,902,518 6,562,103 6,621,112 (59,009 ) New Zealand Dollar, Expiring 8/16/2016 2,663,688 1,939,718 1,922,044 17,674 South Korean Won, Expiring 8/16/2016 486,086,935 413,691 433,888 (20,197 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) NOTES At July 31, 2016, accumulated net unrealized appreciation on investments was $82,889,168, consisting of $95,730,691 gross unrealized appreciation and $12,841,523 gross unrealized depreciation At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Total Emerging Markets Fund July 31, 2016 (Unaudited) Principal Bonds and Notes - 24.7% Amount ($) a Value ($) Argentina - 2.3% Argentine Government, Bonds, 2.50%, 7/22/21 ARS 880,000 60,170 Argentine Government, Sr. Unscd. Bonds, 32.59%, 3/28/17 ARS 800,000 b 55,875 Argentine Government, Sr. Unscd. Bonds, 32.46%, 3/1/18 ARS 800,000 b 58,079 Argentine Government, Sr. Unscd. Bonds, 32.96%, 3/1/20 ARS 630,000 b 46,348 Argentine Government, Sr. Unscd. Notes, 9.95%, 6/9/21 645,000 c 724,013 Argentine Government, Sr. Unscd. Notes, 7.50%, 4/22/26 405,000 c 440,843 Argentine Government, Sr. Unscd. Notes, 5.83%, 12/31/33 ARS 775,000 b,d 347,859 Letras del Banco Central de la Republica Argentina, Treasury Bills, 0.00%, 8/24/16 ARS 310,000 e 20,252 Letras del Banco Central de la Republica Argentina, Treasury Bills, 0.00%, 9/7/16 ARS 400,000 e 25,899 YPF, Sr. Unscd. Notes, 8.50%, 7/28/25 470,000 497,025 Brazil - .7% Brazil Minas, Govt. Gtd. Notes, 5.33%, 2/15/28 650,000 615,875 Odebrecht Finance, Gtd. Notes, 4.38%, 4/25/25 400,000 132,000 Chile - .2% AES Gener, Sr. Unscd. Notes, 5.00%, 7/14/25 200,000 c Colombia - 1.0% Colombian Government, Sr. Unscd. Bonds, 5.63%, 2/26/44 435,000 479,588 Emgesa, Sr. Unscd. Notes, 8.75%, 1/25/21 COP 237,000,000 73,837 Empresas Publicas de Medellin, Sr. Unscd. Notes, 8.38%, 2/1/21 COP 684,000,000 211,171 Empresas Publicas de Medellin, Sr. Unscd. Notes, 7.63%, 9/10/24 COP 230,000,000 c 67,379 Findeter, Sr. Unscd. Notes, 7.88%, 8/12/24 COP 450,000,000 c 132,100 Dominican Republic - 1.2% Dominican Republic Government, Sr. Unscd. Bonds, 7.45%, 4/30/44 1,050,000 El Salvador - .2% El Salvadorian Government, Sr. Unscd. Notes, 5.88%, 1/30/25 250,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 24.7% (continued) Amount ($) a Value ($) Georgia - .7% Georgian Railway JSC, Sr. Unscd. Notes, 7.75%, 7/11/22 630,000 India - .9% Vedanta Resources, Sr. Unscd. Bonds, 8.25%, 6/7/21 950,000 Indonesia - .7% Pertamina, Sr. Unscd. Notes, 4.30%, 5/20/23 650,000 Ireland - .9% MMC Norilsk Nickel, Sr. Unscd. Notes, 6.63%, 10/14/22 480,000 c 534,842 Novolipetsk Steel via Steel Funding, Sr. Unscd. Notes, 4.50%, 6/15/23 200,000 c 199,000 SCF Capital, Gtd. Notes, 5.38%, 6/16/23 200,000 c 202,506 Israel - .6% Israel Electric, Sr. Scd. Bonds, Ser. 6, 5.00%, 11/12/24 550,000 c Ivory Coast - 1.0% Ivory Coast Government, Sr. Unscd. Notes, 5.38%, 7/23/24 995,000 Jamaica - .4% Digicel Group, Sr. Unscd. Notes, 7.13%, 4/1/22 495,000 Kazakhstan - .7% KazMunayGas National, Sr. Unscd. Notes, 4.40%, 4/30/23 700,000 Kenya - .5% Kenyan Government, Sr. Unscd. Notes, 5.88%, 6/24/19 540,000 Luxembourg - .6% Cosan Luxembourg, Gtd. Notes, 7.00%, 1/20/27 550,000 c Mexico - 3.0% Cemex, Sr. Scd. Notes, 5.70%, 1/11/25 950,000 954,465 Mexican Government, Bonds, Ser. M, 7.75%, 12/14/17 MXN 7,980,000 442,579 Mexican Government, Bonds, Ser. M 20, 10.00%, 12/5/24 MXN 13,480,000 916,573 Petroleos Mexicanos, Gtd. Notes, 4.50%, 1/23/26 450,000 436,275 Sixsigma Networks Mexico, Gtd. Notes, 8.25%, 11/7/21 200,000 201,000 Morocco - 1.2% Office Cherifien des Phosphates, Sr. Unscd. Notes, 6.88%, 4/25/44 1,040,000 Netherlands - 1.1% GTH Finance, Gtd. Notes, 7.25%, 4/26/23 520,000 c 547,950 VTR Finance, Sr. Scd. Notes, 6.88%, 1/15/24 500,000 516,250 Principal Bonds and Notes - 24.7% (continued) Amount ($) a Value ($) Pakistan - .7% Pakistan Government, Sr. Unscd. Notes, 8.25%, 9/30/25 600,000 Panama - .3% AES Panama, Sr. Unscd. Notes, 6.00%, 6/25/22 280,000 c Peru - .7% Corp Financiera de Desarrollo, Sr. Unscd. Notes, 4.75%, 7/15/25 200,000 214,500 Union Andina De Cementos, Sr. Unscd. Notes, 5.88%, 10/30/21 500,000 522,500 Poland - .8% Polish Government, Bonds, Ser. 0420, 1.50%, 4/25/20 PLN 1,700,000 428,714 Polish Government, Bonds, Ser. 1017, 5.25%, 10/25/17 PLN 1,570,000 421,015 Romania - .3% Romanian Government, Sr. Unscd. Notes, 4.38%, 8/22/23 250,000 Russia - .7% Russian Government, Bonds, Ser. 6215, 7.00%, 8/16/23 RUB 17,140,000 242,399 Vnesheconombank, Sr. Unscd. Notes, 6.90%, 7/9/20 400,000 429,620 Singapore - .9% Senegal Government, Bonds, 6.25%, 7/30/24 900,000 Sri Lanka - .5% Sri Lankan Government, Sr. Unscd. Bonds, 6.85%, 11/3/25 480,000 Turkey - .4% Turk Telekomunikasyon, Sr. Unscd. Notes, 4.88%, 6/19/24 390,000 Ukraine - .5% Ukrainian Government, Sr. Scd. Notes, 7.75%, 9/1/19 470,000 United Arab Emirates - .7% DP World, Sr. Unscd. Notes, 6.85%, 7/2/37 600,000 Uruguay - .3% Republica Orient Uruguay, Unscd. Bonds, 4.13%, 11/20/45 150,000 139,875 Uruguayan Government, Sr. Unscd. Notes, 4.38%, 10/27/27 120,000 127,950 Total Bonds and Notes (cost $23,627,795) Common Stocks - 73.2% Shares Value ($) Brazil - 3.9% Ambev, ADR 346,400 2,002,192 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 73.2% (continued) Shares Value ($) Brazil - 3.9% (continued) JBS 568,200 1,910,122 China - 20.4% AAC Technologies Holdings 83,000 774,541 Anhui Conch Cement, Cl. H 544,000 1,426,892 ANTA Sports Products 700,000 1,559,084 Beijing Capital International Airport, Cl. H 1,368,000 1,578,109 China Construction Bank, Cl. H 2,121,000 1,421,582 China Lodging Group 37,700 1,448,811 CNOOC 1,849,000 2,211,631 Ctrip.com International, ADR 25,900 f 1,131,053 PICC Property & Casualty, Cl. H 756,000 1,171,262 Ping An Insurance Group Company of China, Cl. H 225,000 1,049,830 Shanghai Pharmaceuticals Holding, Cl. H 735,300 1,743,854 Tencent Holdings 198,100 4,762,019 Hong Kong - 1.7% Haier Electronics Group 448,000 750,670 Sino Biopharmaceutical 1,395,000 931,390 Hungary - 1.5% Richter Gedeon 70,871 India - 3.3% ICICI Bank, ADR 196,420 1,488,864 Reliance Industries, GDR 58,221 c 1,755,363 Indonesia - 6.4% Bank Rakyat Indonesia 1,822,800 1,603,830 Gudang Garam 203,500 1,049,077 Matahari Department Store 1,051,300 1,599,202 Telekomunikasi Indonesia 6,392,700 2,064,444 Mexico - 4.2% Arca Continental 140,600 903,664 Controladora Vuela Cia de Aviacion, ADR 35,040 f 634,224 Grupo Aeroportuario del Centro Norte 225,100 1,401,022 Grupo Financiero Banorte, Cl. O 229,200 1,255,405 Peru - 1.0% Credicorp 6,090 Philippines - 1.9% Metropolitan Bank & Trust 741,634 1,494,760 Puregold Price Club 377,600 384,734 Russia - 2.1% Sberbank of Russia, ADR 242,005 South Africa - 4.1% Barclays Africa Group 161,134 1,781,717 Clicks Group 235,818 2,110,959 Mediclinic International 10,121 142,906 Common Stocks - 73.2% (continued) Shares Value ($) South Korea - 9.5% BGF Retail 6,391 1,138,244 KB Financial Group 56,230 1,766,992 Korea Investment Holdings 21,441 897,722 LG Household & Health Care 1,737 1,563,091 Samsung Electronics 2,987 4,103,908 Taiwan - 7.0% Advanced Semiconductor Engineering 735,158 875,106 Airtac International Group 207,000 1,549,760 Largan Precision 16,000 1,714,125 Taiwan Semiconductor Manufacturing 521,000 2,815,290 Thailand - 1.6% Thai Beverage 2,026,700 Turkey - .8% Turkiye Vakiflar Bankasi, Cl. D 545,875 United Arab Emirates - 2.4% Abu Dhabi Commercial Bank 293,706 543,767 Emaar Properties 383,828 718,979 Mediclinic International 80,166 1,139,469 United States - 1.4% iShares MSCI Emerging Markets ETF 38,000 Total Common Stocks (cost $64,901,184) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $625,008) 625,008 g Total Investments (cost $89,153,987) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso COP—Colombian Peso MXN—Mexican Peso PLN—Polish Zloty RUB—Russian Ruble b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $6,269,919 or 6.31% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Non-income producing security. g Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Financial 19.2 Foreign/Governmental 14.6 Information Technology 11.0 Consumer Staples 10.2 Corporate Bonds 10.1 Consumer Discretionary 9.0 Industrial 7.8 Health Care 5.5 Energy 4.0 Telecommunication Services 2.1 Industrials 1.6 Exchange-Traded Funds 1.4 Materials 1.4 Money Market Investment .6 † Based on net assets. See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Total Emerging Markets Fund July 31, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, September 2016 @ BRL 3.8 900,000 (1,217 ) Colombian Peso, September 2016 @ COP 3,300 900,000 (9,189 ) Hungarian Forint, September 2016 @ HUF 300 900,000 (848 ) South African Rand, September 2016 @ ZAR 16.5 900,000 (1,217 ) South Korean Won, September 2016 @ KRW 1,210 900,000 (998 ) Total Options Written (premiums received $59,334) ) See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Total Emerging Markets Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds † - 10,027,266 - Equity Securities Foreign Common Stocks † 71,357,776 - - Exchange-Traded Funds 1,375,600 - - Foreign Government - 14,461,824 - Mutual Funds 625,008 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 911,451 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (260,931 ) - ) Options Written - (13,469 ) - ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. NOTES For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its NOTES investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Colombian Peso, Expiring 8/31/2016 4,609,125,000 1,539,069 1,490,264 (48,805 ) South Korean Won, Expiring 8/31/2016 3,467,970,000 2,997,251 3,095,282 98,031 Barclays Bank Colombian Peso, Expiring 8/31/2016 1,234,280,000 409,380 399,079 (10,301 ) Malaysian Ringgit, Expiring 8/30/2016 4,240,000 1,050,285 1,039,554 (10,731 ) Citigroup Brazilian Real, Expiring 8/2/2016 17,245,000 4,710,049 5,311,570 601,521 Chilean Peso, Expiring 8/31/2016 509,600,000 745,749 775,789 30,040 Russian Ruble, Expiring 8/31/2016 133,345,000 2,014,929 2,003,030 (11,899 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) HSBC Indian Rupee, Expiring 8/31/2016 262,170,000 3,871,948 3,891,466 19,518 JP Morgan Chase Bank Argentine Peso, Expiring 10/18/2016 930,000 59,553 58,859 (694 ) Brazilian Real, Expiring 10/4/2016 17,245,000 5,141,086 5,203,454 62,368 Peruvian New Sol, Expiring 10/21/2016 662,000 200,728 195,828 (4,900 ) Philippine Peso, Expiring 8/31/2016 2,450,000 52,838 51,913 (925 ) Polish Zolty, Expiring 8/31/2016 8,350,000 2,174,309 2,140,798 (33,511 ) South African Rand, Expiring 8/31/2016 2,045,000 135,983 146,331 10,348 Turkish Lira, Expiring 8/31/2016 15,000 5,039 4,981 (58 ) Sales: Bank of America Indonesian Rupiah, Expiring 8/31/2016 9,812,580,000 733,651 745,456 (11,805 ) Mexican New Peso, Expiring 8/31/2016 19,820,000 1,076,208 1,053,301 22,907 Singapore Dollar, Expiring 8/31/2016 1,300,000 957,452 969,382 (11,930 ) Citigroup Taiwan Dollar, Expiring 8/31/2016 5,000 156 157 (1 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Goldman Sachs International Hungarian Forint, Expiring 8/31/2016 279,320,000 1,025,995 1,004,015 21,980 JP Morgan Chase Bank Brazilian Real, Expiring 8/2/2016 17,245,000 5,241,641 5,311,570 (69,929 ) Hungarian Forint, Expiring 8/31/2016 470,190,000 1,726,735 1,690,097 36,638 Romanian Leu, Expiring 8/31/2016 4,340,000 1,098,873 1,090,773 8,100 Thai Baht, Expiring 8/31/2016 165,440,000 4,701,215 4,746,657 (45,442 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At July 31, 2016, accumulated net unrealized appreciation on investments was $8,739,352, consisting of $10,954,390 gross unrealized appreciation and $2,215,038 gross unrealized depreciation At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dynamic Total Return Fund July 31, 2016 (Unaudited) Common Stocks - 9.1% Shares Value ($) Exchange-Traded Funds - 9.1% iShares TIPS Bond ETF 571,241 66,778,073 SPDR Barclays High Yield Bond ETF 1,815,367 65,462,134 (cost $125,824,507 ) Face Amount Covered by Contracts/ Number of Contracts Options Purchased - 5.4% ($) Value ($) Call Options - 5.1% Swiss Market Index Futures, September 2016 @ CHF 7,680 2,840 1,436,458 U.S. Treasury 10 Year Note Futures, September 2016 @ $117 453,200,000 72,724,438 Put Options - .3% EURO STOXX 50 Index Futures, September 2016 @ 2,700 59,020 1,238,239 NIKKEI 225 Index Futures, September 2016 @ 1,500 1,470,500 2,204,993 S & P 500 Index Futures, September 2016 @ 1,950 443 448,538 Swiss Market Index Futures, September 2016 @ CHF 7,719 1,840 113,494 Total Options Purchased (cost $71,150,312) Principal Short-Term Investments - 70.9% Amount ($) Value ($) U.S. Treasury Bills 0.26%, 8/4/16 341,996,000 341,992,922 0.27%, 9/29/16 330,194,000 330,069,187 0.28%, 8/18/16 300,000,000 299,975,100 0.24%, 9/15/16 53,530,000 a 53,516,296 (cost $1,025,507,117 ) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 13.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $191,689,415) 191,689,415 b Total Investments (cost $1,414,171,351) % Cash and Receivables (Net) % Net Assets % CHF—Swiss Franc ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt TIPS—Treasury Inflation-Protected Securities a Held by or on behalf of a counterparty for open financial futures contracts. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 84.1 Exchange-Traded Fund 9.1 Options Purchased 5.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dynamic Total Return Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Exchange-Traded Funds 132,240,207 - - Mutual Funds 191,689,415 - - U.S. Treasury - 1,025,553,505 - Other Financial Instruments: Financial Futures †† 33,117,248 - - Forward Foreign Currency Exchange - 35,428,447 - Contracts †† Options Purchased 76,616,208 1,549,952 - Liabilities ($) Other Financial Instruments: Financial Futures †† (9,253,926 ) - - ) Forward Foreign Currency Exchange Contracts †† - (17,970,797 ) - ) Options Written - (1,022,437 ) - ) Swaps †† - (2,737 ) - ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dynamic Total Return Fund July 31, 2016 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) at Contracts Contracts ($) Expiration 07/31/2016 ($) Financial Futures Long ASX SPI 200 51 5,347,543 September 2016 279,120 Australian 10 Year Bond 1,499 156,457,663 September 2016 1,585,607 CAC 40 10 Euro 1,108 54,994,309 August 2016 1,205,428 DAX 432 124,680,864 September 2016 7,370,847 DJ Euro Stoxx 50 698 23,278,372 September 2016 1,690,235 Euro-Bund Option 2,281 23,436,067 September 2077 (2,501,504 ) FTSE 100 568 50,188,618 September 2016 4,781,775 Hang Seng 105 14,734,159 August 2016 (120,235 ) IBEX 35 Index 43 4,120,443 August 2016 (24,220 ) Japanese 10 Year Bond 212 317,059,832 September 2016 1,287,111 Nikkei 225 Index 554 45,010,634 September 2016 2,290,392 Standard & Poor's 500 31 16,803,550 September 2016 1,377,067 Standard & Poor's 500 E-mini 2,284 247,608,440 September 2016 6,071,154 Topix 1,066 138,793,649 September 2016 1,569,196 U.S. Treasury 10 Year Notes 3,243 431,471,016 September 2016 3,561,484 Financial Futures Short Amsterdam Exchange Index 4 (399,352 ) August 2016 47,832 Canadian 10 Year Bond 310 (35,253,552) September 2016 (100,980 ) Euro-Bond 894 (167,725,573) September 2016 (3,789,024 ) FTSE/MIB Index 98 (9,214,377) September 2016 (332,096 ) Long Gilt 1,836 (318,189,783) September 2016 (1,890,763 ) S&P/Toronto Stock Exchange 60 Index 87 (11,269,054) September 2016 (495,104 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dynamic Total Return Fund July 31, 2016 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, September 2016 @ CHF 7,719 1,840 (869,282 ) Put Options: Swiss Market Index Futures, September 2016 @ CHF 7,680 2,840 (153,155 ) Total Options Written (premiums received $1,465,855) ) CHF—Swiss Franc See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written NOTES and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Euro, Expiring 9/21/2016 3,976,364 4,433,745 4,455,970 22,225 Swedish Krona, Expiring 9/21/2016 30,886,247 3,674,179 3,619,565 (54,614 ) Bank of Montreal Norwegian Krone, Expiring 9/21/2016 65,543,000 7,808,223 7,769,063 (39,160 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Bank of Montreal (continued) Swedish Krona, Expiring 9/21/2016 84,686,500 10,010,697 9,924,426 (86,271 ) Swiss Franc, Expiring 9/21/2016 10,239,500 10,501,512 10,597,680 96,168 Citigroup British Pound, Expiring 9/21/2016 74,306,680 100,045,435 98,435,094 (1,610,341 ) Canadian Dollar, Expiring 9/21/2016 25,352,670 19,193,482 19,423,196 229,714 Euro, Expiring 9/21/2016 10,278,000 11,441,624 11,517,674 76,050 Japanese Yen, Expiring 9/21/2016 4,186,772,000 40,915,934 41,119,784 203,850 Norwegian Krone, Expiring 9/21/2016 252,055,463 29,723,828 29,877,100 153,272 Swedish Krona, Expiring 9/21/2016 33,535,854 3,973,631 3,930,073 (43,558 ) Swiss Franc, Expiring 9/21/2016 91,855,114 95,171,003 95,068,230 (102,773 ) Credit Suisse International Euro, Expiring 9/21/2016 7,933,140 8,854,653 8,889,990 35,337 Swedish Krona, Expiring 9/21/2016 61,620,345 7,334,909 7,221,300 (113,609 ) Goldman Sachs International Canadian Dollar, Expiring 9/21/2016 54,521,270 42,816,951 41,769,853 (1,047,098 ) Japanese Yen, Expiring 9/21/2016 3,411,075,000 32,210,705 33,501,387 1,290,682 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Goldman Sachs International (continued) Norwegian Krone, Expiring 9/21/2016 24,875,565 2,897,641 2,948,596 50,955 Swiss Franc, Expiring 9/21/2016 2,524,328 2,548,927 2,612,630 63,703 HSBC Australian Dollar, Expiring 9/21/2016 19,024,046 14,031,161 14,431,400 400,239 British Pound, Expiring 9/21/2016 3,588,020 5,093,732 4,753,100 (340,632 ) Canadian Dollar, Expiring 9/21/2016 44,658,407 35,219,703 34,213,713 (1,005,990 ) Japanese Yen, Expiring 9/21/2016 2,190,547,920 20,850,943 21,514,154 663,211 Norwegian Krone, Expiring 9/21/2016 353,836,329 43,339,166 41,941,576 (1,397,590 ) Swedish Krona, Expiring 9/21/2016 51,150,646 6,055,793 5,994,354 (61,439 ) Swiss Franc, Expiring 9/21/2016 13,057,733 13,387,502 13,514,496 126,994 Royal Bank of Canada Australian Dollar, Expiring 9/21/2016 27,049,000 19,919,424 20,519,028 599,604 British Pound, Expiring 9/21/2016 5,276,500 7,482,868 6,989,853 (493,015 ) Japanese Yen, Expiring 9/21/2016 3,221,394,000 31,040,875 31,638,462 597,587 Norwegian Krone, Expiring 9/21/2016 327,074,819 40,271,099 38,769,431 (1,501,668 ) Swiss Franc, Expiring 9/21/2016 94,759,975 98,622,013 98,074,704 (547,309 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Societe Generale New Zealand Dollar, Expiring 9/21/2016 99,958,032 69,338,887 72,009,979 2,671,092 Standard Chartered Bank New Zealand Dollar, Expiring 9/21/2016 33,319,345 23,129,789 24,003,327 873,538 UBS British Pound, Expiring 9/21/2016 9,452,000 13,883,873 12,521,196 (1,362,677 ) Japanese Yen, Expiring 9/21/2016 1,501,122,000 14,424,166 14,743,056 318,890 Swiss Franc, Expiring 9/21/2016 7,011,925 7,197,845 7,257,204 59,359 Sales: Bank of America Canadian Dollar, Expiring 9/21/2016 8,818,209 6,781,568 6,755,809 25,759 Euro, Expiring 9/21/2016 7,894,656 8,766,936 8,846,864 (79,928 ) Swiss Franc, Expiring 9/21/2016 38,265,069 39,363,305 39,603,591 (240,286 ) Bank of Montreal Australian Dollar, Expiring 9/21/2016 8,618,500 6,389,325 6,537,885 (148,560 ) British Pound, Expiring 9/21/2016 12,572,500 17,007,198 16,654,966 352,232 Euro, Expiring 9/21/2016 105,294,972 120,179,320 117,995,050 2,184,270 Japanese Yen, Expiring 9/21/2016 870,664,000 8,502,910 8,551,102 (48,192 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Bank of Montreal (continued) Swedish Krona, Expiring 9/21/2016 161,503,291 19,920,725 18,926,600 994,125 BNP Paribas Euro, Expiring 9/21/2016 58,598,757 66,769,182 65,666,605 1,102,577 Citigroup Australian Dollar, Expiring 9/21/2016 73,235,496 55,290,221 55,555,518 (265,297 ) British Pound, Expiring 9/21/2016 36,470,819 50,763,103 48,313,402 2,449,701 Canadian Dollar, Expiring 9/21/2016 2,190,791 1,686,755 1,678,410 8,345 Euro, Expiring 9/21/2016 15,143,404 16,730,830 16,969,915 (239,085 ) Japanese Yen, Expiring 9/21/2016 6,980,879,566 66,631,178 68,561,713 (1,930,535 ) Swedish Krona, Expiring 9/21/2016 263,977,230 30,753,890 30,935,540 (181,650 ) Swiss Franc, Expiring 9/21/2016 20,642,329 21,282,682 21,364,403 (81,721 ) Credit Suisse International Swiss Franc, Expiring 9/21/2016 15,821,730 16,429,626 16,375,178 54,448 Goldman Sachs International Australian Dollar, Expiring 9/21/2016 3,992,430 2,974,021 3,028,607 (54,586 ) British Pound, Expiring 9/21/2016 3,114,345 4,087,983 4,125,616 (37,633 ) Euro, Expiring 9/21/2016 2,536,560 2,793,734 2,842,505 (48,771 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Goldman Sachs International (continued) Japanese Yen, Expiring 9/21/2016 332,632,950 3,152,085 3,266,907 (114,822 ) Swedish Krona, Expiring 9/21/2016 38,626,770 4,463,827 4,526,678 (62,851 ) Swiss Franc, Expiring 9/21/2016 31,113,836 32,356,745 32,202,206 154,539 HSBC Australian Dollar, Expiring 9/21/2016 5,205,574 3,859,818 3,948,882 (89,064 ) British Pound, Expiring 9/21/2016 15,358,855 20,605,852 20,346,089 259,763 Canadian Dollar, Expiring 9/21/2016 32,906,770 25,364,082 25,210,545 153,537 Euro, Expiring 9/21/2016 73,758,532 84,067,525 82,654,865 1,412,660 Japanese Yen, Expiring 9/21/2016 2,105,453,627 19,949,837 20,678,413 (728,576 ) New Zealand Dollar, Expiring 9/21/2016 9,633,560 6,763,337 6,940,037 (176,700 ) Swedish Krona, Expiring 9/21/2016 34,785,320 4,290,855 4,076,498 214,357 Swiss Franc, Expiring 9/21/2016 7,346,380 7,674,744 7,603,358 71,386 Nomura Securities Japanese Yen, Expiring 9/21/2016 2,842,061,000 26,715,871 27,912,897 (1,197,026 ) Royal Bank of Canada Canadian Dollar, Expiring 9/21/2016 34,839,500 26,938,348 26,691,249 247,099 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Royal Bank of Canada (continued) Euro, Expiring 9/21/2016 64,700,488 73,654,445 72,504,291 1,150,154 New Zealand Dollar, Expiring 9/21/2016 14,167,000 9,971,556 10,205,937 (234,381 ) Swedish Krona, Expiring 9/21/2016 134,171,970 16,551,568 15,723,638 827,930 Swiss Franc, Expiring 9/21/2016 10,803,500 11,320,151 11,181,409 138,742 Standard Chartered Bank British Pound, Expiring 9/21/2016 45,967,452 67,039,392 60,893,724 6,145,668 UBS British Pound, Expiring 9/21/2016 37,117,478 53,082,061 49,170,040 3,912,021 Canadian Dollar, Expiring 9/21/2016 9,402,090 7,191,006 7,203,132 (12,126 ) Japanese Yen, Expiring 9/21/2016 5,288,134,262 49,745,393 51,936,656 (2,191,263 ) Swedish Krona, Expiring 9/21/2016 166,472,623 20,531,011 19,508,957 1,022,054 WestPac British Pound, Expiring 9/21/2016 30,437,907 44,336,129 40,321,519 4,014,610 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called NOTES duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Total Return Swaps : Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively. Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. OTC Total Return Swaps Pay/ Notional Reference Unrealized Receive Amount ($) Entity Counterparty Expiration (Depreciation) ($) Trs Spdr Barclays Receive 30,446,565 High Yield Bond Etf Citigroup 12/16/2016 (2,283 ) Trs Spdr Barclays Receive 44,944,613 High Yield Bond Etf Citigroup 12/16/2016 (454 ) Gross Unrealized Depreciation ) NOTES At July 31, 2016, accumulated net unrealized appreciation on investments was $13,921,354, consisting of $23,403,467 gross unrealized appreciation and $9,482,113 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 27, 2016 By: /s/ James Windels James Windels Treasurer Date: September 27, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
